                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


WILLIE ROGERS,

               Plaintiff,

v.                                                    Case No. 8:17-cv-2935-T-AEP

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

               Defendant.
                                            /

                                            ORDER

       Plaintiff seeks judicial review of the denial of his claim for disability insurance benefits

(“DIB”) and Supplemental Security Income (“SSI”). As the Administrative Law Judge’s

(“ALJ”) decision was based on substantial evidence and employed proper legal standards, the

Commissioner’s decision is affirmed.

                                                I.
       A.      Procedural Background

       Plaintiff protectively filed an application for DIB and SSI (Tr. 224-48).              The

Commissioner denied Plaintiff’s claims both initially and upon reconsideration (Tr. 139-63).

Plaintiff then requested an administrative hearing (Tr. 164-65). Per Plaintiff’s request, the ALJ

held a hearing at which Plaintiff appeared and testified (Tr. 60-89). Following the hearing, the

ALJ issued an unfavorable decision finding Plaintiff not disabled and accordingly denied

Plaintiff’s claims for benefits (Tr. 7-22). Subsequently, Plaintiff requested review from the

Appeals Council, which the Appeals Council denied (Tr. 1-6). Plaintiff then timely filed a

complaint with this Court (Doc. 1). The case is now ripe for review under 42 U.S.C. §§ 405(g),

1383(c)(3).
       B.      Factual Background and the ALJ’s Decision

       Plaintiff, who was born in 1964, claimed disability beginning June 15, 2008 (Tr. 236).

Plaintiff obtained less than a high school education (Tr. 283). Plaintiff’s past relevant work

experience included work as a truck driver helper and construction worker II (Tr. 84-85, 283).

Plaintiff alleged disability due to back problems and later added poor eyesight and pain in his

hands, legs, and lower back (Tr. 282, 291).

       In rendering the administrative decision, the ALJ concluded that Plaintiff met the

insured status requirements through September 30, 2014 and that Plaintiff had not engaged in

substantial gainful activity since June 15, 2008, the alleged onset date (Tr. 12).         After

conducting a hearing and reviewing the evidence of record, the ALJ determined Plaintiff had

the following severe impairments: lumbago and arthralgia of the knees (Tr. 12).

Notwithstanding the noted impairments, the ALJ determined Plaintiff did not have an

impairment or combination of impairments that met or medically equaled one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 13). The ALJ then concluded

that Plaintiff retained a residual functional capacity (“RFC”) to perform light work, except that

Plaintiff could not kneel, crawl, or climb ladders and scaffolds; could occasionally climb ramps

and stairs; could occasionally stoop and crouch; could not work at unprotected heights, work

around hazardous moving mechanical parts, or operate a motor vehicle; and could have no

exposure to extreme heat (Tr. 14).      In formulating Plaintiff’s RFC, the ALJ considered

Plaintiff’s subjective complaints and determined that, although the evidence established the

presence of underlying impairments that reasonably could be expected to produce the symptoms

alleged, Plaintiff’s statements as to the intensity, persistence, and limiting effects of his

symptoms were not entirely consistent with the medical evidence and other evidence (Tr. 15).




                                               2
       Considering Plaintiff’s noted impairments and the assessment of a vocational expert

(“VE”), however, the ALJ determined Plaintiff could not perform his past relevant work (Tr.

17). Given Plaintiff’s background and RFC, the VE testified that Plaintiff could perform other

jobs existing in significant numbers in the national economy, such as a cleaner/housekeeper;

sorter of agricultural produce, shoe packer, and packaging line worker (Tr. 17-18, 86).

Accordingly, based on Plaintiff’s age, education, work experience, RFC, and the testimony of

the VE, the ALJ found Plaintiff not disabled (Tr. 18).

                                               II.

       To be entitled to benefits, a claimant must be disabled, meaning he or she must be unable

to engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than twelve months. 42 U.S.C. §§

423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment” is an impairment that results

from anatomical, physiological, or psychological abnormalities, which are demonstrable by

medically acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §§ 423(d)(3),

1382c(a)(3)(D).

       The Social Security Administration, in order to regularize the adjudicative process,

promulgated the detailed regulations currently in effect.        These regulations establish a

“sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.

§§ 404.1520, 416.920. 1 If an individual is found disabled at any point in the sequential review,

further inquiry is unnecessary. 20 C.F.R. §§ 404.1520(a), 416.920(a). Under this process, the

ALJ must determine, in sequence, the following: whether the claimant is currently engaged in



1
  The cited references to the regulations pertain to those in effect at the time the decision was
rendered on August 31, 2016.


                                                3
substantial gainful activity; whether the claimant has a severe impairment, i.e., one that

significantly limits the ability to perform work-related functions; whether the severe

impairment meets or equals the medical criteria of 20 C.F.R. Part 404 Subpart P, Appendix 1;

and whether the claimant can perform his or her past relevant work. If the claimant cannot

perform the tasks required of his or her prior work, step five of the evaluation requires the ALJ

to decide if the claimant can do other work in the national economy in view of his or her age,

education, and work experience. 20 C.F.R. §§ 404.1520(a), 416.920(a). A claimant is entitled

to benefits only if unable to perform other work. Bowen v. Yuckert, 482 U.S. 137, 140-42

(1987); 20 C.F.R. §§ 404.1520(g), 416.920(g).

       A determination by the Commissioner that a claimant is not disabled must be upheld if

it is supported by substantial evidence and comports with applicable legal standards. See 42

U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation

marks omitted)); Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). While the court reviews

the Commissioner’s decision with deference to the factual findings, no such deference is given

to the legal conclusions. Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th

Cir. 1994) (citations omitted).

       In reviewing the Commissioner’s decision, the court may not re-weigh the evidence or

substitute its own judgment for that of the ALJ even if it finds that the evidence preponderates

against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

The Commissioner’s failure to apply the correct law, or to give the reviewing court sufficient

reasoning for determining that he or she has conducted the proper legal analysis, mandates

reversal. Keeton, 21 F.3d at 1066. The scope of review is thus limited to determining whether



                                                4
the findings of the Commissioner are supported by substantial evidence and whether the correct

legal standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221

(11th Cir. 2002).

                                               III.

       Plaintiff argues that the ALJ erred by (1) failing to consider all of Plaintiff’s impairments

and their effect on Plaintiff’s RFC and (2) failing to fully and fairly develop the record. For the

following reasons, the ALJ applied the correct legal standards, and the ALJ’s decision is

supported by substantial evidence.

       A.      RFC

       Plaintiff contends that the ALJ failed to properly consider Plaintiff’s visual impairment,

high blood pressure, and diabetes or to consider their combined effect upon Plaintiff’s RFC.

As the decision reflects, however, the ALJ considered Plaintiff’s impairments throughout the

sequential analysis, including steps two through four (Tr. 12-17). Initially, step two operates

as a threshold inquiry. McDaniel v. Bowen, 800 F.2d 1026, 1031 (11th Cir. 1986); see Gray v.

Comm’r of Soc. Sec., 550 F. App’x 850, 853 (11th Cir. 2013) (per curiam). At step two of the

sequential evaluation process, a claimant must show that he or she suffers from an impairment

or combination of impairments that significantly limits his or her physical or mental ability to

do basic work activities. See 20 C.F.R. §§ 404.1520(a)(4)(ii), 404.1521, 416.920(a)(4)(ii),

416.921. A claimant need show only that his or her impairment is not so slight and its effect is

not so minimal that it would clearly not be expected to interfere with his or her ability to work.

McDaniel, 800 F.2d at 1031; Brady v. Heckler, 724 F.2d 914, 920 (11th Cir. 1984) (per curiam).

“[T]he ‘severity’ of a medically ascertained disability must be measured in terms of its effect

upon ability to work, and not simply in terms of deviation from purely medical standards of

bodily perfection or normality[,]” however. McCruter v. Bowen, 791 F.2d 1544, 1547 (11th



                                                5
Cir. 1986). In other words, an impairment or combination of impairments is not severe where

it does not significantly limit the claimant’s physical or mental ability to perform basic work

activities. Turner v. Comm’r of Soc. Sec., 182 F. App’x 946, 948 (11th Cir. 2006) (per curiam)

(citations omitted); 20 C.F.R. §§ 404.1521, 416.921.

       Notably, however, the finding of any severe impairment, whether or not it results from

a single severe impairment or a combination or impairments that together qualify as severe, is

enough to satisfy step two. Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987) (citations

omitted); see Packer v. Comm’r, Soc. Sec. Admin., 542 F. App’x 890, 892 (11th Cir. 2013) (per

curiam) (“[T]he ALJ determined at step two that at least one severe impairment existed; the

threshold inquiry at step two therefore was satisfied); see Heatly v. Comm’r of Soc. Sec., 382

F. App’x 823, 824-25 (11th Cir. 2010) (per curiam) (noting that an ALJ’s failure to identify an

impairment as severe, where the ALJ found that the plaintiff suffered from at least one severe

impairment, constituted harmless error and was, in fact, sufficient to meet the requirements of

step two, and additionally noting that nothing requires the ALJ to identify, at step two, all of

the impairments that could be considered severe). Here, the ALJ determined that Plaintiff had

the following severe impairments: lumbago and arthralgia of the knees (Tr. 12). Accordingly,

since the ALJ determined that Plaintiff suffered from severe impairments at step two, and thus

proceeded beyond step two in the sequential analysis, any error in failing to find that Plaintiff

suffered from other severe impairments is rendered harmless. Gray v. Comm’r of Soc. Sec.,

550 F. App’x 850, 853-54 (11th Cir. 2013) (per curiam); Packer, 542 F. App’x at 892; Heatly,

382 F. App’x at 824-25.

       Notwithstanding, the ALJ explicitly addressed Plaintiff’s visual impairment, high blood

pressure, and diabetes at step two (Tr. 12-13). In doing so, the ALJ discussed the medical

evidence and opinion evidence of record and determined that Plaintiff’s visual impairment, high



                                               6
blood pressure, and diabetes constituted nonsevere impairments (Tr. 13). The ALJ therefore

did not err at step two.

        Regardless, as Plaintiff asserts, although an ALJ need not determine whether every

alleged impairment is “severe” at step two, the ALJ must consider all impairments, regardless

of severity, in conjunction with one another in performing the latter steps of the sequential

evaluation. Tuggerson-Brown v. Comm’r of Soc. Sec., 572 F. App’x 949, 951 (11th Cir. 2014).

The decision indicates that the ALJ considered Plaintiff’s impairments beyond step two at steps

three and four. At step three, the ALJ considers the medical severity of the claimant’s

impairments and determines whether the claimant has an impairment that meets or equals one

of the Listings. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). In this instance, the ALJ

considered whether Plaintiff’s impairments, individually and in combination, met or equaled

one of the Listings (Tr. 13-14). The ALJ stated that she reviewed all the evidence and concluded

that Plaintiff’s impairments, both singly and in combination, did not meet or equal the severity

of one of the Listings, specifically Listings 1.02 or 1.04 relating to the joints and spine. As the

Eleventh Circuit indicated in Tuggerson-Brown, such statement sufficed to indicate that the

ALJ properly considered Plaintiff’s impairments at step three. 572 F. App’x at 951-52.

        After determining that Plaintiff’s impairments did not meet or equal a Listing, the ALJ

then moved on to step four, where she again considered Plaintiff’s impairments, both singly

and in combination (Tr. 14-17). Indeed, at step four, the ALJ assesses the claimant’s RFC and

ability to perform past relevant work.       See 20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545,

416.920(a)(4)(iv), 416.945. To determine a claimant’s RFC, an ALJ makes an assessment

based on all the relevant evidence of record as to what a claimant can do in a work setting

despite any physical or mental limitations caused by the claimant’s impairments and related

symptoms. 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). In rendering the RFC, therefore, the



                                                7
ALJ must consider the medical opinions in conjunction with all the other evidence of record

and will consider all the medically determinable impairments, including impairments that are

not severe, and the total limiting effects of each. 20 C.F.R. §§ 404.1520(e), 404.1545(a)(2) &

(e), 416.920(e), 416.945(a)(2) & (e); see Jamison, 814 F.2d at 588 (stating that the “ALJ must

consider the applicant’s medical condition taken as a whole”). In doing so, the ALJ considers

evidence such as the claimant’s medical history; medical signs and laboratory findings; medical

source statements; daily activities; evidence from attempts to work; lay evidence; recorded

observations; the location, duration, frequency, and intensity of the claimant’s pain or other

symptoms; the type, dosage, effectiveness, and side effects of any medication or other treatment

the claimant takes or has taken to alleviate pain or other symptoms; treatment, other than

medication, the claimant receives or has received for relief of pain or other symptoms; any

measures the claimant uses or has used to relieve pain or symptoms; and any other factors

concerning the claimant’s functional limitations and restrictions. SSR 96-8p, 1996 WL 374184

(S.S.A. July 2, 1996); SSR 16-3p, 2016 WL 1119029 (S.S.A. Mar. 16, 2016) (as amended); 20

C.F.R. §§ 404.1529(c)(3)(i)-(vii), 404.1545(a)(3), 416.929(c)(3)(i)-(vii), 416.945(a)(3).

       Notably, at step four, in addition to the objective evidence of record, the Commissioner

must consider all the claimant’s symptoms, including pain, and the extent to which these

symptoms can reasonably be accepted as consistent with the objective evidence and other

evidence. See 20 C.F.R. §§ 404.1529, 416.929. To establish a disability based on testimony of

pain and other symptoms, the claimant must show evidence of an underlying medical condition

and either (1) objective medical evidence confirming the severity of the alleged symptoms or

(2) that the objectively determined medical condition can reasonably be expected to give rise

to the alleged symptoms. Wilson, 284 F.3d at 1225 (citing Holt v. Sullivan, 921 F.2d 1221,

1223 (11th Cir. 1991)); see 20 C.F.R. §§ 404.1529, 416.929. When the ALJ discredits the



                                               8
claimant’s subjective testimony, the ALJ must articulate explicit and adequate reasons for doing

so. Wilson, 284 F.3d at 1225. A reviewing court will not disturb a clearly articulated credibility

finding regarding a claimant’s subjective complaints supported by substantial evidence in the

record. Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995) (per curiam) (citation omitted).

       In considering Plaintiff’s impairments at step four, the ALJ determined that such

impairments, singly and in combination, limited Plaintiff to light work, except that Plaintiff

could not kneel, crawl, or climb ladders and scaffolds; could occasionally climb ramps and

stairs; could occasionally stoop and crouch; could not work at unprotected heights, work around

hazardous moving mechanical parts, or operate a motor vehicle; and could have no exposure to

extreme heat (Tr. 14). In support of the RFC determination, the ALJ discussed the medical

evidence, the opinion evidence, Plaintiff’s s subjective complaints, and Plaintiff’s activities of

daily living, none of which supported disabling limitations (Tr. 14-17). As the ALJ discussed,

the medical evidence indicated diagnoses of a visual impairment, hypertension, and diabetes

(Tr. 336-39, 345-48, 353-56).       Plaintiff argues that the diagnoses of such impairments

establishes a basis for a finding of greater limitations than those set forth by the ALJ in the RFC

assessment. As the Commissioner asserts, however, the mere diagnosis of an impairment does

not establish any corresponding work limitations. Namely, “[d]iagnosis of a listed impairment

is not alone sufficient; the record must contain corroborative medical evidence supported by

clinical and laboratory findings.” Carnes v. Sullivan, 936 F.2d 1215, 1218 (11th Cir. 1991).

“Disability is determined by the effect an impairment has on the claimant’s ability to work,

rather than the diagnosis of an impairment itself.” Davis v. Barnhart, 153 F. App’x 569, 572

(11th Cir. 2005) (per curiam). Furthermore, as noted, the severity of a medically ascertained

impairment is not measured in terms of deviation from purely medical standards of bodily

perfection or normality but rather in terms of its effect upon ability to work. McCruter, 791



                                                9
F.2d at 1547. Accordingly, Plaintiff’s diagnoses of a visual impairment, hypertension, and

diabetes alone did not establish any limitations, nor did any of the medical sources identify any

limitations stemming from any of those impairments (Tr. 336-39, 345-48, 353-56). Similarly,

Plaintiff failed to illustrate any limitations he suffered as a result of such impairments.

       Plaintiff also argues that the ALJ improperly considered the medical and opinion

evidence.   Notwithstanding Plaintiff’s contention, the ALJ appropriately considered and

discussed the medical and opinion evidence (Tr. 13, 15-16). As the ALJ discussed, despite

alleged disabling back pain, Plaintiff only visited the emergency room once in 2013 for an

exacerbation, was alert and in no acute distress, received medication, and was released (Tr. 16,

336-39). The ALJ also considered Plaintiff’s April 2014 consultative physical examination

with Dr. Charles Lebowitz, which indicated elevated blood pressure, poor vision (2/50 right

eye and 20/200 left eye), bilateral cataracts, a pterygium on the left eye, report by Plaintiff of

prior medication for non-insulin dependent diabetes mellitus, and essentially normal findings

upon examination of the spine and musculoskeletal system, except for some minor limitations

in range of motion with the shoulders, hands, and hips (Tr. 13, 16, 345-51). Dr. Lebowitz

diagnosed Plaintiff with lower back pain, chronic in nature, but noted that Plaintiff could bend

over at the waist and almost touch his toes; knee and hand pain, most likely degenerative joint

disease in nature, but noted that Plaintiff could bend at the knees and experienced minimal

impairment of the right hand from pain; poor vision with bilateral cataracts and a mass on the

left pupil but no corrective lenses; probable untreated non-insulin dependent diabetes mellitus;

and untreated hypertension, but Dr. Lebowitz did not identify any limitations stemming from

any of those diagnoses (Tr. 347-48). In addition, the ALJ considered the July 2014 consultative

visual examination performed by Dr. Perez, which indicated Plaintiff complained of a film over

Plaintiff’s eyes and cataracts for approximately 8 years and which included Dr. Perez’s finding



                                                10
of pterygium greater in the left eye and recommendation for excision of the pterygium (Tr. 13,

353-56). Dr. Perez also noted a discrepancy between Plaintiff’s visual fields (Tr. 354). Like

Dr. Lebowitz, however, Dr. Perez offered no limitations upon Plaintiff’s ability to function or

to work as a result of such findings (Tr. 353-56).

       Plaintiff’s primary point of contention relates to the ALJ’s consideration of the opinions

of Dr. P.S. Krishnamurthy (see Tr. 16, 118-33). Dr. Krishnamurthy initially opined in July

2014 that insufficient evidence appeared in the record to determine whether Plaintiff’s

impairments were severe (Tr. 122). Following that, in August 2014, a report of contact from a

representative at the Social Security Administration’s district office indicated that Dr. Perez

reported that Plaintiff’s best corrected visual acuity was 20/80 in the right eye and 20/200 in

the left eye, Plaintiff’s lenses were normal, and, as far as a noted visual field discrepancy, Dr.

Perez felt that Plaintiff faked the degree of limitation during the visual field testing (Tr. 298).

Subsequently, in September 2014, Dr. Krishnamurthy opined that Plaintiff’s impairments were

nonsevere (Tr. 130). Dr. Krishnamurthy based his new opinion upon the same medical

evidence but also referenced the August 2014 report of contact with Dr. Perez (Tr. 130).

       In the decision, the ALJ addressed Dr. Krishnamurthy’s opinions at step two and step

four, finding:

       Consequently, the undersigned also finds these impairments nonsevere. In
       making this finding, the undersigned gives little weight to the State agency
       medical consultant[’]s assessment dated July 25, 2014. This assessment
       documented that there was insufficient evidence to make a determination prior
       to the date last insured (DLI) of December 1, 2013. Of note, at the hearing level,
       a certified earnings query shows the claimant’s DLI is September 30, 2014. It
       was noted that P.S. Krishnamurthy, M.D., also made the determination that
       cataracts and hypertension were severe impairments, which contradicts the
       assessment altogether. As for the untreated, non-insulin dependent diabetes
       mellitus, untreated, essential hypertension, pterygium, and left eye and bilateral
       cataracts, the record reflects no treatment or worsening for these alleged
       impairments and thus, the undersigned finds these are nonsevere.

       ***


                                                11
       On July 25, 2014, the State agency’s medical consultant, Dr. Krishnamurthy,
       found insufficient evidence to evaluate the claim prior to December 2013. On
       September 4, 2014, Dr. Krishnamurthy opined the claimant had no severe
       physical impairments with regards to the Title 16 application. The undersigned
       gives little weight to both of Dr. Krishnamurthy’s opinions. Specifically, the
       evidence shows the claimant presented with an exacerbation of back pain. The
       claimant had left and right lateral tenderness and active muscle spasm.
       However, intake notes show he was alert and in no acute distress, his tenderness
       was only mild, and strength of the upper and lower extremities was 5/5.

(Tr. 13, 16) (internal citations omitted). Plaintiff contends that the ALJ erred because Dr.

Krishnamurthy’s opinions were not supported by the evidence, yet that is essentially what the

ALJ concluded. Indeed, the ALJ afforded little weight to both of Dr. Krishnamurthy’s opinions.

Plaintiff fails to demonstrate how the ALJ erred when the ALJ’s finding comports with

Plaintiff’s argument that Dr. Krishnamurthy’s opinions should not receive great weight as they

conflict with the evidence of record.

       Plaintiff further contends that the ALJ improperly considered Plaintiff’s activities of

daily living in addressing Plaintiff’s subjective complaints and determining Plaintiff’s RFC. In

evaluating and discrediting a claimant’s complaints, however, the ALJ may consider the

claimant’s daily activities. 20 C.F.R. §§ 404.1529(c)(3)(i), 416.929(c)(3)(i); Conner v. Astrue,

415 F. App’x 992, 995 (11th Cir. 2011) (“A claimant’s daily activities may be considered in

evaluating and discrediting a claimant’s subjective complaints” (citation omitted)); cf. Macia v.

Bowen, 829 F.2d 1009, 1011 (11th Cir. 1987) (considering the ability to perform such tasks as

dialing a phone, writing, opening a door, buttoning, and unbuttoning in finding that a plaintiff

retained the ability to perform sedentary work); but see Lewis v. Callahan, 125 F.3d 1436, 1441

(11th Cir. 1997) (stating “[n]or do we believe that participation in everyday activities of short

duration, such as housework or fishing, disqualifies a claimant from disability or is inconsistent

with the limitations recommended by [the claimant’s] treating physicians.”). As Plaintiff notes,

participation in everyday activities of short duration, such as housework, will not necessarily


                                               12
disqualify a claimant from disability. Lewis, 125 F.3d at 1441. Notwithstanding, an ALJ is not

precluded from considering a claimant’s daily activities at all in determining credibility.

Hoffman v. Astrue, 259 F. App’x 213, 219 (11th Cir. 2007) (per curiam). Here, the ALJ pointed

to the fact that Plaintiff maintained a hardship license to drive after his license was suspended

and could drive to and from the store or to interviews and work, walked and exercised daily,

could wash cars occasionally to make some money, could sometimes cook small meals, and

could sometimes walk and play with his grandchildren (Tr. 15, 67-79). Although, standing

alone, Plaintiff’s activities of daily living might not suffice as a basis for discrediting Plaintiff’s

subjective complaints, the ALJ properly considered such activities in conjunction with the

medical evidence, opinion evidence, and other evidence of record in correctly determining that

Plaintiff was not as limited as alleged.

        Further, as Plaintiff contends, the ALJ also mentioned Plaintiff’s lack of treatment as

one of several bases for finding that Plaintiff was not as limited as alleged (Tr. 14-16). Indeed,

under the regulations, an ALJ may consider treatment, other than medication, a claimant

receives or has received for relief of pain or other symptoms. 20 C.F.R. §§ 404.1529(3)(c)(v),

416.929(3)(c)(v).     Here, the record indicates sparse medical treatment for Plaintiff’s

impairments, which necessarily undermines Plaintiff’s statements regarding disabling

limitations. Despite Plaintiff’s contention of error, and as the foregoing indicates, the ALJ did

not rely solely upon Plaintiff’s lack of treatment in reaching the conclusion that Plaintiff’s

treatment history did not support his alleged disabling impairments and limitations, and, further

the ALJ did not conclude that Plaintiff’s noncompliance with treatment was the basis for a

finding of no disability or that treatment would have restored Plaintiff’s ability to work if

Plaintiff could afford it. See 20 C.F.R. §§ 404.1530(a) & (b), 416.930(a) & (b); Ellison v.

Barnhart, 355 F.3d 1272, 1275 (11th Cir. 2003) (“We have held that refusal to follow



                                                  13
prescribed medical treatment without a good reason will preclude a finding of disability, and

poverty excuses noncompliance. Additionally, when an ALJ relies on noncompliance as the

sole ground for the denial of disability benefits, and the record contains evidence showing that

the claimant is financially unable to comply with prescribed treatment, the ALJ is required to

determine whether the claimant was able to afford the prescribed treatment”) (internal citations

and quotation marks omitted); see Dawkins v. Bowen, 848 F.2d 1211, 1213 (11th Cir. 1998).

Although Plaintiff testified that he could not afford eye surgery (Tr. 76), nothing in the record,

including Dr. Perez’s findings or report, indicates that such surgery was necessary for Plaintiff

to perform work activities, specifically those falling within the ALJ’s RFC assessment.

       Accordingly, based on the foregoing, the ALJ properly considered Plaintiff’s

impairments throughout the sequential analysis. The ALJ correctly considered Plaintiff’s

impairments and limitations, both singly and in combination, at steps two, three, and four. The

ALJ applied the correct legal standards, and the record supports the ALJ’s decision.

       B.      Developing the Record

       Plaintiff additionally argues that the ALJ failed to properly develop a full and fair

record. Essentially, Plaintiff asserts that the ALJ failed to fully develop the record because the

ALJ should have obtained additional medical records. According to Plaintiff, such failure

violates Plaintiff’s procedural due process rights thereby warranting remand.

       Even though Social Security proceedings are inquisitorial rather than adversarial in

nature, claimants must establish their eligibility for benefits. Ingram v. Comm’r of Soc. Sec.

Admin., 496 F.3d 1253, 1269 (11th Cir. 2007); 20 C.F.R. §§ 404.1512(a), 416.912(a). During

the administrative process, therefore, a claimant must inform the Social Security Administration

about or submit all evidence known to the claimant relating to whether the claimant is blind or

disabled. 20 C.F.R. §§ 404.1512(c), 416.912(c). Though the claimant bears the burden of



                                               14
providing medical evidence showing she is disabled, the ALJ is charged with developing a full

and fair record. Ellison, 355 F.3d at 1276. The ALJ has this basic obligation to develop a full

and fair record without regard for whether the claimant is represented by counsel. Brown v.

Shalala, 44 F.3d 931, 934 (11th Cir. 1995). When the plaintiff demonstrates that the record

reveals evidentiary gaps which result in unfairness or “clear prejudice,” remand is warranted.

Id. at 935; Henry v. Comm’r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (“Remand for

further factual development of the record before the ALJ is appropriate where the record reveals

evidentiary gaps which result in unfairness or clear prejudice.”) (quotation and citation

omitted); Graham v. Apfel, 129 F.3d 1420, 1423 (11th Cir. 1997) (“However, there must be a

showing of prejudice before it is found that the claimant’s right to due process has been violated

to such a degree that the case must be remanded to the [Commissioner] for further development

of the record”) (citation omitted).

       Before determining whether a claimant is or is not disabled, the Social Security

Administration will develop the claimant’s complete medical history for at least the 12 months

preceding the month in which the claimant files an application unless there is a reason to believe

that development of an earlier period is necessary or unless the claimant indicates that his or

her disability began less than 12 months before he or she filed an application. 20 C.F.R. §§

404.1512(d), 416.912(d). As the Eleventh Circuit concluded, however, an ALJ is “in no way

bound to develop the medical record” for the period beyond the 12 months prior to the

application for benefits. Ellison, 355 F.3d at 1276. Here, Plaintiff protectively filed his

applications for DIB and SSI on January 13, 2014 (Tr. 234-48). The record reflects that the

ALJ obtained emergency department records from December 2013 (Tr. 335-39) and ordered

consultative examinations, each of which occurred after the application date (Tr. 345-51, 353-

56). Plaintiff fails to point to any other evidence that the ALJ should have obtained for the



                                               15
period 12 months prior to Plaintiff’s applications for benefits, as Plaintiff failed to submit

additional records at any time during the administrative process, including to either the Appeals

Council or this Court (Tr. 1-5).

       Instead, Plaintiff points to an undated form in which Plaintiff indicated that he treated

at Tampa Family Health Center, University of South Florida Health, and St. Joseph’s Hospital

for arthritis, a learning disability, hip pain, and neck, back, and leg injuries since January 1,

2014 (Tr. 322). That form, by itself, does little to bolster Plaintiff’s position. Throughout the

administrative process, the Social Security Administration reminded Plaintiff and his attorney

of Plaintiff’s duty to provide his medical records and provided each of them with multiple

opportunities to do so. For example, after Plaintiff requested an administrative hearing, the

Social Security Administration sent Plaintiff’s attorney a letter on September 14, 2015

acknowledging that the attorney represented Plaintiff and indicating that it was Plaintiff’s

responsibility to provide medical evidence showing that he had an impairment and the severity

of the impairment during the time he alleged disability (Tr. 307). The letter further stated that

Plaintiff’s attorney should submit, among other things, “All medical records (not duplicates)

from one year prior to the alleged onset date to the present and any other relevant medical,

school or other records not already in file.” (Tr. 307) (emphasis in original). Plaintiff failed to

provide any purported missing records prior to the administrative hearing.

       Following that, during the administrative hearing, Plaintiff’s attorney referenced

missing medical records (Tr. 63). Though the ALJ offered Plaintiff’s attorney two weeks to

obtain and provide the missing records (Tr. 63, 87-88), neither Plaintiff nor his attorney

provided any outstanding records. Plaintiff received yet another reminder and opportunity to

provide outstanding records upon request for review of the ALJ’s decision by the Appeals

Council. Indeed, the request for review stated:



                                                16
        If you have additional evidence that relates to the period on or before the date of
        the hearing decision, you must inform the Appeals Council about it or submit it.
        If you have a representative, then your representative must help you obtain the
        evidence unless the evidence falls under an exception. You may also submit any
        other additional evidence to the Appeals Council. If you need additional time to
        submit evidence or legal argument, you must request an extension of time in
        writing now. This will ensure that the Appeals Council has the opportunity to
        consider the additional evidence before taking its action. If you submit neither
        evidence nor legal argument now or within any extension of time the Appeals
        Council Grants, the Appeals Council will take its action based on the evidence
        currently in your file.

(Tr. 223). Plaintiff’s attorney submitted a brief, citing several bases for the appeal of the ALJ’s

decision (Tr. 324-31). Notably absent from Plaintiff’s brief were any medical records in support

of such appeal. Likewise, in appealing the decision to the district court, Plaintiff failed to

provide any evidence of missing records (see Doc. 1 & 17). Despite several opportunities to

provide the alleged missing records, Plaintiff simply failed to produce anything to demonstrate

that such records exist and, to the extent the records exist, the records support a finding of

disability.

        The burden to demonstrate disability and to provide medical records remained upon

Plaintiff. 20 C.F.R. §§ 404.1512 (a) & (c), 416.912 (a) & (c). Plaintiff simply failed to meet

that burden, despite numerous opportunities throughout the administrative process to do so. The

ALJ did not err in developing the record, as she obtained records during the period 12 months

prior to the application date and subsequently ordered consultative examinations, and Plaintiff

suffered no prejudice or violation of his due process rights as a result of any error or omission

by the ALJ. Accordingly, remand is unwarranted.

                                               IV.

        After consideration, it is hereby

        ORDERED:

         1. The decision of the Commissioner is AFFIRMED.



                                                17
         2. The Clerk is directed to enter final judgment in favor of the Commissioner and

close the case.

       DONE AND ORDERED in Tampa, Florida, on this 25th day of March, 2019.




cc: Counsel of Record




                                            18
